Citation Nr: 1716379	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to a rating in excess of 30 percent for sarcoidosis with restrictive lung disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

(The issue of entitlement to a higher rate of VA nonservice-connected pension benefits is the subject of a separate decision by the Board.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the Veteran's application to reopen claims of service connection for diabetes mellitus and PTSD, denied service connection for severe depression and headaches, denied a rating in excess of 30 percent for sarcoidosis with restrictive lung disease, and denied a TDIU.

In June 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In September 2013, the Board granted the application to reopen the claim of service connection for a psychiatric disability (including PTSD and depression).  The application to reopen the claim of service connection for diabetes mellitus, the underlying claim of service connection for a psychiatric disability, the claim of service connection for a headache disability, the claim for an increased rating for sarcoidosis with restrictive lung disease, and the claim for a TDIU were remanded for further development.

The Board denied the application to reopen the claim of service connection for diabetes mellitus, the claims of service connection for a psychiatric disability and a headache disability, the claim for an increased rating for sarcoidosis with restrictive lung disease, and the claim for a TDIU by way of an October 2014 decision.

In December 2014, the Board vacated, in part, its October 2014 decision.  The issue of entitlement to an earlier effective date for the grant of nonservice-connected pension benefits, which was also adjudicated in the October 2014 decision, was not vacated. 

The issues of entitlement to service connection for diabetes mellitus, a psychiatric disability, and a headache disability, entitlement to an increased rating for sarcoidosis with restrictive lung disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a higher rate of VA nonservice-connected pension benefits is being addressed in a separate Board decision because these matters arise out of two or more AOJs.  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for cases "arising out of two or more agencies of original jurisdiction"  BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for diabetes mellitus was originally denied in a June 1991 rating decision on the basis that there was no medical evidence that the disability was incurred in or caused by service or that it was associated with a service-connected disability; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  The claim of service connection for diabetes mellitus was again denied in an April 1995 rating decision on the basis that the claim was not well grounded; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

3.  Evidence received since the April 1995 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, the absence of which was the basis of the previous denials.


CONCLUSIONS OF LAW

1.  The RO's June 1991 and April 1995 rating decisions that denied the claim of service connection for diabetes mellitus are final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2.  The evidence received since the April 1995 RO decision is new and material and sufficient to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In light of the Board's favorable decision in reopening the claim of service connection for diabetes mellitus, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for diabetes mellitus by way of a June 1991 rating decision on the basis that there was no medical evidence that the disability was incurred in or caused by service or that it was associated with a service-connected disability.  Specifically, the RO explained that there was no evidence of any complaints of symptoms related to diabetes mellitus or any laboratory findings indicative of diabetes in the Veteran's service treatment records.  Slightly elevated blood glucose was found in 1988 and the Veteran was diagnosed as having diabetes in June 1989.  Also, there was no evidence to establish that diabetes was secondary to the Veteran's service-connected lung disease. 

The Veteran was notified of the RO's June 1991 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the June 1991 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim of service connection for diabetes mellitus was again denied in an April 1995 rating decision on the basis that the claim was not well grounded.  The Veteran was notified of the RO's April 1995 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the April 1995 decision also became final.  See Id.

Pertinent new evidence received since the April 1995 denial includes a March 2009 "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" form (VA Form 21-0781) submitted by the Veteran.  This additional evidence reflects that the Veteran reported that he was exposed to herbicide agents in service.  Type II diabetes mellitus is included among the list of diseases that are presumed to be associated with exposure to herbicide agents in service.  See 38 C.F.R. § 3.309(e) (2016).  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that the Veteran's claimed diabetes may have been incurred in service.  The evidence is, therefore, new and material, and the claim of service connection for diabetes mellitus is reopened.


ORDER

The application to reopen the claim of service connection for diabetes mellitus is granted.

REMAND

In its September 2013 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to obtain medical opinions as to the nature and etiology of any current psychiatric and headache disabilities.  The requested VA examinations were subsequently scheduled for a date in October 2013, but the Veteran failed to appear for the examinations.  He has explained that he refused to appear for the examinations because he had negative experiences with VA and that he will not appear for any scheduled examination at a VA facility.  In light of the fact that the claims of service connection for a psychiatric disability and a headache disability are otherwise being remanded to obtain additional records, as explained below, the Board finds that VA medical opinions should be obtained from appropriate healthcare professionals which address the nature and etiology of any current psychiatric and headache disabilities.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

VA has adopted specific procedures to determine whether a claimant was exposed to herbicide agents in locations other than the Republic of Vietnam, the Demilitarized Zone (DMZ) in Korea, and Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand and did not provide approximate dates, location(s), and nature of the alleged exposure, a development letter is to be sent to the claimant along with the " VBMS AO- Exposure General Notice" paragraph and the claimant is to be given 30 days to respond.  If the claimant furnishes the requested information, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

The Court has held that evidentiary development procedures provided in VA's Adjudication Procedure Manual can be binding on VA.  See Campbell v. Gober, 14 Vet. App. 142, 144   (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

In the present case, the Veteran claims that he was exposed to herbicide agents in service while spraying along the fence lines at various military installations to kill weeds.  The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicide agents in service. Such development should be accomplished on remand.

In addition, the Veteran's complete service personnel records may contain information to corroborate his alleged exposure to herbicide agents in service. Although some service personnel records have been obtained and associated with the file, it does not appear as if the complete records have been obtained.  Hence, on remand, the AOJ should attempt to obtain a complete copy of the Veteran's Official Military Personnel File. 

Also, letters from the United States Office of Personnel Management (OPM) dated in October 2006 and October 2007 reflect that the Veteran applied for federal disability retirement on the basis of unspecified disability(ies).  Any records related to his disability retirement claim may be relevant to all matters on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for diabetes, a psychiatric disability, headaches, and a respiratory disorder, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for diabetes, a psychiatric disability, headaches, and a respiratory disorder from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the San Antonio Vista electronic records system dated since December 2013; and all such relevant records from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

3.  Contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's disability retirement determination(s).  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

4.  Obtain a copy of the Veteran's complete Official Military Personnel File.  All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

 5.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicide agents in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016) (see the March 2009 VA Form 21-0781 submitted by the Veteran).  All such evidentiary development must be documented in the file.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA mental health professional with appropriate expertise to review and provide an opinion as to the nature and etiology of any current psychiatric disability.

The opinion provider should identify all psychiatric disabilities that have been diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise the result of a disease or injury in service?

(b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since approximately December 2008, what is/are the stressor(s) that support(s) the diagnosis?

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA healthcare professional with appropriate expertise to review and provide an opinion as to the nature and etiology of any current headache disability.

The opinion provider should identify all headache disabilities that have been diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current headache disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, or is otherwise the result of a disease or injury in service?

In answering the above question, the opinion provider should specifically acknowledge and comment on any headache disabilities diagnosed since approximately December 2008 (even if the disability is currently in remission or has completely resolved) and the Veteran's treatment for headaches in service in August 1976.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

8.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) that considers all additional relevant evidence received since the most recent SSOC in May 2014.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


